Filed 11/6/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 258







In the Interest of A.S.





State of North Dakota, 		Petitioner and Appellee



v.



A.S., K.S., Guardian, A.S., Child, 		Respondents and Appellants







No. 20150120







Appeal from the Juvenile Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Kara S. Olson (on brief), Assistant State’s Attorney, and Derek Steiner (on brief), under the Rule on Limited Practice of Law by Law Students, Cass County Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for petitioner and appellee.



Jared S. Simonson (on brief), 2108 South University Drive, Suite 108A, P.O. Box 2723, Fargo, ND 58108-2723, for respondents and appellants.

In the Interest of A.S.

No. 20150120



Per Curiam.

[¶1]	K.S., guardian of A.S., appeals from a district court order adopting a juvenile court order that transferred A.S.’s case to adult court.  Because the findings of fact were not clearly erroneous, we summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom